DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The claims presented with the after-final response filed 4/18/2022 are entered. The status of the claims as of this response is as follows: claims 10 and 19 are cancelled. Claims 1, 5, 11, 15, and 20 are currently amended. Claims 2, 4, 6, 8-9, 12, 14, 16, 18, and 21 are as previously presented. Claims 3, 7, 13, and 17 are original. 
Applicant’s Remarks filed 4/18/2022 have been considered.
Claims 1-7, 11-18, and 20 with Examiner’s amendments are allowed as indicated below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gaspare Randazzo on 25 April 2022.
The application has been amended as follows: 
1. (currently amended) A computer-implemented method for anonymizing a plurality of statistical data for a secure transfer, the method comprising: 
calculating, by each of a plurality of privacy processors managing access to a plurality of isolated patient databases of a plurality of hospital computer processing systems, statistical information for each of the plurality of statistical data for a patient, the privacy processors being respective portals through which the statistical data is anonymized for the secure transfer, each of the plurality of privacy processors connected to a respective one of the plurality of isolated patient databases of a respective one of the plurality of hospital computer processing systems; 
aggregating, by the plurality of privacy processors, the statistical information; 
creating, by the plurality of privacy processors, pair lists from each of the plurality of statistical data and target data, the pair lists having a respective member from both the plurality of statistical data and the target data, the target data relating to a specific health status test; 
replacing, by the plurality of privacy processors, each respective member of the target data by a random number existing in a range of a corresponding one of a plurality of target data bins defined from a predefined static range; 
swapping, by the plurality of privacy processors, each pair in each of the pair lists in a Page 2 of 18random order using a randomized number, wherein the randomized number used for swapping is different for different ones of the pair lists; 
performing, by a wireless communication device, the secure transfer for patient privacy protection, by sending the swapped pairs over multiple communication paths from the plurality of hospital computer processing systems to a remote statistical analysis system, wherein the wireless communication device transforms the swapped pairs into a wireless signal; and  
performing, by a statistical processor, a statistical significance test on the swapped pairs at the remote statistical analysis system.
2. (previously presented) The computer-implemented method of claim 1, wherein each of the plurality of bins is defined based on the predefined static range for each of the plurality of target data calculated according to a target data analytical purpose.  
3. (original) The computer-implemented method of claim 1, further comprising securely storing the plurality of statistical data and the target data for privacy preservation.  
4. (previously presented) The computer-implemented method of claim 1, further comprising: 
statistically analyzing the plurality of statistical data; and 
grouping test data and testing a corresponding statistical significance of the test data with respect to each of the plurality of statistical data.  
5. (previously presented) The computer-implemented method of claim 4, further comprising: 
Page 3 of 18mapping each of the plurality of statistical data to a respective one of a plurality of pre-defined advices of user action for overcoming a health deficiency; and 
presenting, on a display device, implicated ones of the plurality of pre-defined advices to a user to prevent disease progression, based on presentation criteria.  
6. (previously presented) The computer-implemented method of claim 4, further comprising filtering results of the testing based on statistical significance.  
7. (original) The computer-implemented method of claim 1, wherein the statistical information comprises a number of occurrences, an average, and a variance.  
8-10. (cancelled)  
11. (currently amended) A computer program product for anonymizing a plurality of statistical data for a secure transfer, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a hospital computer processing system to cause Page 4 of 18the hospital computer processing system to perform a method comprising: 
calculating, by each of a plurality of privacy processors managing access to a plurality of isolated patient databases of a plurality of hospital computer processing systems, statistical information for each of the plurality of statistical data for a patient, the privacy processors being respective portals through which the statistical data is anonymized for the secure transfer, each of the plurality of privacy processors connected to a respective one of the plurality of isolated patient databases of a respective one of the plurality of hospital computer processing systems; 
aggregating, by the plurality of privacy processors, the statistical information to calculate a valid range for each of the statistical data; 
removing, by the plurality of privacy processors, outlier data based on the valid range for each of the plurality of statistical data; 
creating, by the plurality of privacy processors, pair lists from each of the plurality of statistical data and target data, the pair lists having a respective member from both the plurality of statistical data and the target data, the target data relating to a specific health status test; 
replacing, by the plurality of privacy processors, each respective member of the target data by a random number existing in a range of a corresponding one of a plurality of target data bins; 
swapping, by the plurality of privacy processors, each pair in each of the pair lists in a random order using a randomized number, wherein the randomized number used for swapping is different for different ones of the pair lists; 
performing, by a wireless communication device, the secure transfer for patient privacy protection, by sending the swapped pairs over multiple communication paths from the Page 5 of 18plurality of hospital computer processing systems to a remote statistical analysis system, wherein the wireless communication device transforms the swapped pairs into a wireless signal; and 
performing, by a statistical processor, a statistical significance test on the swapped pairs at the remote statistical analysis system.  
12. (previously presented) The computer program product of claim 11, wherein each of the plurality of bins is defined based on the predefined static range for each of the plurality of target data calculated according to a target data analytical purpose.  
13. (original) The computer program product of claim 11, wherein the method further comprises securely storing the plurality of statistical data and the target data for privacy preservation.  
14. (previously presented) The computer program product of claim 11, wherein the method further comprises: 
statistically analyzing the plurality of statistical data; and 
grouping test data and testing a corresponding statistical significance of the test data with respect to each of the plurality of statistical data.  
15. (previously presented) The computer program product of claim 14, wherein the method further comprises: 
mapping each of the plurality of statistical data to a respective one of a plurality of pre-defined advices of user action for overcoming a health deficiency; and 
presenting, on a display device, implicated ones of the plurality of pre-defined advices Page 6 of 18to a user to prevent disease progression, based on presentation criteria.  
16. (previously presented) The computer program product of claim 14, wherein the method further comprises filtering results of the testing based on statistical significance.  
17. (original) The computer program product of claim 11, wherein the statistical information comprises a number of occurrences, an average, and a variance.  
18. (previously presented) The computer program product of claim 17, wherein the valid range comprises a minimum value and a maximum value.  
19. (cancelled)  
20. (currently amended) A 
a memory device for storing program code;
a plurality of isolated patient databases in a plurality of hospital computer processing systems for storing the plurality of statistical data; and 
a plurality of privacy processors, each connected to a respective one of the plurality of isolated patient databases of a respective one of the plurality of hospital computer processing systems for running the program code and providing managing access to the respective one of the plurality of isolated patient databases to 
calculate statistical information for each of the plurality of statistical data for a Page 7 of 18patient; 
aggregate the statistical information; 
create pair lists from each of the plurality of statistical data and target data, the pair lists having a respective member from both the plurality of statistical data and the target data, the target data relating to a specific health status test; 
replace each respective member of the target data by a random number existing in a range of a corresponding one of a plurality of target data bins; 
swap each pair in each of the pair lists in a random order using a randomized number, wherein the randomized number used for swapping is different for different ones of the pair lists; and 
a wireless communication device for 
performing the secure transfer for patient privacy protection by sending the swapped pairs over multiple communication paths from the plurality of hospital computer processing systems to a remote statistical analysis system, wherein the wireless communication device transforms the swapped pairs into a wireless signal; 
wherein a statistical processor performs a statistical significance test on the swapped pairs at the remote statistical analysis system.  
21. (cancelled)

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance:
The minor informalities and unsupported language identified in the previous office action have been remedied by the present amendments. 
Regarding eligibility under 35 USC 101, the present amendments integrate the recited abstract idea into a practical application because they recite the use of a plurality of processors anonymizing patient data from their own isolated patient databases and securely sending the anonymized data to a remote statistical processing system that then performs aggregated statistical analysis on the anonymized data. Such an arrangement of a plurality of privacy processors anonymizing data from a plurality of isolated patient databases for aggregate statistical processing at a remote location provides a technical improvement as shown in Fig. 2 of Applicant’s disclosure, whereby anonymized data from multiple hospitals is aggregated and analyzed by a remote system that does not have direct access to the original patient data and can provide statistical insights without revealing identifying patient information. 
Regarding 35 USC 103, the prior art of record fails to expressly teach or suggest, either alone or in combination, each and every feature of the independent claims, and thus they and their dependents are found to recite allowable subject matter over the prior art. A more detailed explanation can be found in the non-final Office action mailed 10/28/2021. An updated prior art search was completed, and Examiner further submits that Goyal et al. (US 20130339359 A1), Zhang (Reference U on the accompanying PTO-892), and Li et al. (Reference V on the accompanying PTO-892), are relevant to the field of Applicant’s invention, but do not expressly teach or suggest each and every feature of the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679.  The examiner can normally be reached on M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.A.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626